Exhibit15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 (333-148460) pertaining to the 1999 Share Option Plan, 2000 Share Option Plan, Israel 2003 Share Option Plan and 2007 Share Incentive Plan of Lumenis Ltd. of our report dated March 30, 2011 with respect to the consolidated financial statements of Lumenis Ltd. included in the annual report on Form20-F of Lumenis Ltd. for the year ended December31, 2010. /s/ Kost Forer Gabbay & Kassierer KOST FORER GABBAY & KASIERER A Member of Ernst & Young Global Tel Aviv, Israel March 30, 2011
